Citation Nr: 0722561	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-19 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral foot 
disability. 


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to August 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied the issue on appeal.  The 
veteran testified before the undersigned at a video 
conference hearing in November 2006.   Since that time, the 
veteran has submitted additional evidence relevant to the 
claim with a waiver of initial RO consideration of this 
evidence.  Thus, the Board will proceed.  See Thurber v. 
Brown, 5 Vet. App. 119 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Initially the Board notes that the veteran's original claims 
folder has been lost, including the service medical records, 
and that the current claims folder contains very few service 
records of any sort.  Available service records show that the 
veteran signed a four year enlistment contract but served 
approximately 1 year, 4 months, at which time he was 
discharged due to physical disability; that disability is not 
identified in the surviving service records.  The veteran has 
testified that he was hospitalized for his foot disability in 
service from May to July 1961.  It does not appear that those 
hospital records have been separately requested by VA.  The 
veteran has also testified that he has not sought treatment 
for his disability because he cannot afford it but that he 
did obtain special shoes through Medicare.  He has also 
testified that he has received treatment from the VA medical 
facility in Indianapolis essentially since service 
separation, but it does not appear that those records have 
been obtained.  Finally, the veteran appears to be entitled 
to VA examination on the nature and etiology of any foot 
disability under 38 C.F.R. § 3.159(c)(4)(C)(2006).  This is 
because in the absence of service medical records, he is, at 
this time, presumed to have been in sound condition at 
enlistment, and he is shown to have been discharged due to 
physical disability.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  As such, the evidence at this time indicates 
that the claimed disability may be associated with the 
physical disability shown in service, which is the standard 
for entitlement to a VA examination.  Ibid.

When service medical records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  The 
United States Court of Appeals for Veterans Claims has held 
that VA has a heightened duty "to assist the claimant in 
developing the claim . . . when the veteran's medical records 
have been [lost or] destroyed."  Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Accordingly, the case is REMANDED for the following 
action:

1.  The RO should obtain the records of 
the veteran's treatment since service 
at the VA medical facility in 
Indianapolis, Indiana. 

2.  The RO should ask the veteran to 
provide an appropriate completed, 
signed release to permit it to obtain 
any medical records that exist in 
connection with the veteran's receipt 
of special shoes through Medicare.  
Thereafter, the RO should attempt to 
obtain any such records.

3.  The RO should make a separate 
request for the records of the 
veteran's in-service hospitalization at 
the Naval Hospital in Great Lakes, 
Illinois, from May to July 1961.

4.  The veteran should be scheduled for a 
VA examination of the feet in order to 
determine the presence of any foot 
disability and its relationship, if any, 
to service.  The claims folder must be 
provided to the examiner for review of 
pertinent documents therein in connection 
with the examination.  All indicated 
studies should be obtained.  The examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any current food disability is 
related to military service.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought in this 
appeal remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case which 
addresses all of the evidence received 
since the case was initially certified 
for appellate review and given the 
opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

